DETAILED ACTION
This communication is in response to the reply under 1.111 filed 10 January 2022.
No claims have been amended, canceled, or added.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
“Applicant respectfully disagrees with the Office's assertion that the present application does not obtain the benefit of the priority application filed on July 28, 2006, serial number 60/820,701 ("priority application"), which predates the primary reference Carlton.” Remarks at 7. Regarding the “transitioning” steps in claim 1, Applicant points to Fig. 1 showing transitions between the primary and alternative payment platforms (e.g., 104 and 108). However, 104 points to the downloading step and 108 points to the offer step between the offer provider and the user. The entirety of Fig. 1 is described as the alternate payment platform (character 100). A primary payment platform is not described in any drawing or in the specification of the priority application. Thus, there is not support for transitioning from one platform to another, nor that they are “different.” Further, there is not support for transitioning from a site of a second entity to the alternate payment platform.
Additionally, in claims 7 and 14, there is not support for “credit is not disclosed to the user” in the priority application.
Regarding 35 USC § 101, Applicant argues that the invention solves a technical problem through a technical solution. Remarks at 8. There is no indication in the specification that a technical problem exists or did exist in the art.
Regarding 35 USC § 102 and 103, Applicant’s arguments focus on the priority issues relating to Charlton. As indicated above, the present claims do not receive the benefit of the priority application. Charlton is prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of allowing a user to gain access to a product or service of one entity by providing something of value (e.g., payment, personal information, etc.) to a second entity in exchange for a product or service of the second entity. Offers from the second entity are provided to the user as alternative payment offers. This concept falls into the certain methods of organizing human activity grouping including marketing or sales activities or behaviors and managing interactions between people.
The mere nominal recitation of generic computer components does not take the claim 
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a host computer, mobile device, computer network, server, and electronic display (claims 1-6), a mobile device, computer network, and server (claims 7-13), and a memory, processor, mobile device, and computer network (claims 14-20) and includes no more than mere instructions to apply the exception using these generic computer components. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 


Claims 1-11, 14, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2008/0071619 (“Charlton”).

Regarding Claims 1, 7, and 14, Charlton teaches a computer-implemented method comprising: 
rendering, by a host computing device at a first entity, on a mobile device over a computer network for display on a primary offer GUI (GUI) on a primary payment platform; rendering alternate payment offers, by the host computing device at the first entity on the mobile device for display on an alternative offer GUI, said alternative offer GUI being rendered to process fulfillment of the alternate payment offer on an alternate payment platform; transitioning, from the host computing device, from the primary payment platform to the alternate payment platform over the computer network in response to a selection of any one of the alternate payment offers rendered on the primary offer GUI, said alternative payment platform being different from the primary payment platform; transitioning from a site of a second entity to the alternate payment platform and causing additional GUI elements to be rendered from the alternate payment platform on the electronic display, wherein the additional GUI elements interacting with the user as an indication to acquire the primary offer via the alternate payment platform through the one of the alternate offers; establishing, via a server on the alternate payment platform, a credit for the primary offer to be paid by the host computing device at the first entity to the second entity, the credit including a fixed cost related to a retail cost and a variable portion determined when one of the alternate offers is fulfilled in response to a selection by the user on the alternative offer GUI; receiving, at the server, an indication of the user's fulfillment of one of the alternative offers; and paying the credit from the host computing device at the first entity to the second entity (See Fig. 1 and associated [0030]-[0033] wherein the customer can be directed to a particular 
Regarding Claims 2, 3, 5, 6, 9, 10, and 17, Charlton discusses crediting offer providers via [0051]. The offer provider credits the referral site for delivering a customer and using the referral site's tracking technology the user will be credited within the referral site's backend system for completing an offer towards attaining their free incentive good at 926.
Regarding Claims 4, 8, 15, and 19, Charlton discusses fulfillment at [0076].
Regarding Claim 11, Charlton teaches user acceptance of one of the one or more offers which were rendered results in the user receiving the electronic commerce primary offering before a primary offeror of the primary offering receives the second entity credit (see [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12, 13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2005/0040230 (“Swartz”).

Regarding Claim 12, Charlton does not expressly teach the selecting one or more of the offers is based at least in part on the second entity credit and not on the purchase price.
However, Swartz teaches the selecting one or more of the offers is based at least in part on the second entity credit and not on the purchase price (see [0176]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 13
However, Swartz teaches committing to pay the second entity credit is performed by a server-based payment facility independent of the purchase price (see [0176]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 16, Charlton does not expressly teach the second entity credit is independent of the purchase price.
However, Swartz teaches the second entity credit is independent of the purchase price (see [0176]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2008/0183559 (“Frazier”).

Regarding Claim 18
However, Frazier teaches the payment module is further for receiving a merchant payment and using a portion of the merchant payout to pay the second entity credit (see [0027], [0028]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 20, Charlton does not expressly teach the purchase price is not disclosed to the payment module.
However, Frazier teaches the purchase price is not disclosed to the payment module (see [0027], [0028]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688